953 N.E.2d 928 (2011)
352 Ill. Dec. 247
Cindy M. SHAW, respondent,
v.
ST. JOHN'S HOSPITAL et al., petitioners.
No. 112696.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Shaw v. St. John's Hospital No. 5-11-0088 (06/10/11). The court is further directed *929 to allow leave to appeal pursuant to Rule 306, and to decide the matter on its merits.